Mr. Justice Adams delivered the opinion of the court. Counsel for the relator, on whom the burden rests of showing clear right to the writ of mandamus, contends that section 1397, set out at large in the preceding statement, is unconstitutional and unreasonable, in that it prohibits the redemption of pledges within twenty-four hours after delivery of the copy and statement required to be delivered to the superintendent of police by section 1396 of the ordinance, also quoted in the preceding statement, and cites, in support of this contention, Fulton v. District of Columbia, 2 App. Cases D. C. 431. In that case it appeared that the act of Congress authorized the commissioners of the District of Columbia “to make, modify and enforce usual and reasonable ■ police regulations in and for said District as follows : First, for causing full inspection to be made, at any reasonable times, of the places where the business of pawnbroking, junk dealing, or second-hand clothing business may be carried on.” The commissioners made regulations, section 3 of which is substantially the same as section 1397 of the ordinance in question. After the promulgation of the regulations, Congress passed an act entitled “An act to regulate and license pawnbrokers in the District of Columbia.” Held, that the regulation made by the commissioners was unreasonable, and that the act of Congress, under which the regulation was made, was repealed by the latter act, which was a revision of the entire subject-matter. The decision supports, as we think, appellee’s contention. But we must be guided by the decisions in this State, as we understand them. The question here is not, whether the appellant, rightfully or not, revoked the relator’s license, which expired April 30, 1904, but whether appellant can be compelled by mandamus to issue to him another license. The city of Chicago is incorporated under the general municipal incorporation law, which confers the following powers: “To fix the amount, terms and manner of issuing and revoking licenses.” “To license, tax, regulate, suppress and prohibit hawkers, peddlers, pawnbrokers, keepers of ordinaries, theatricals and other exhibitions, shows and amusements, and to revoke such license at pleasure.” Hurd’s Bev. Stat. 1903, pp. 291, 292, clauses 4 and 41. It is not claimed that these clauses are unconstitutional, but merely that the ordinance is unconstitutional and unreasonable. In City of Chicago v. Launder, 111 Ill. 291, a section of an ordinance substantially the same as section 1396, was passed on by the court. The appellant objected that the section was “unreasonable, unjust and oppressive, and without authority of law.” The court, after referring to the grant of power in clause 41 of section 62, above quoted, say: ■ “Under this grant of power, it is a-matter purely discretionary with the city authorities whether they will license and regulate the business of pawnbrokers, or wholly prohibit and suppress business by them within the city. In such case, if the city grants a license, it may impose such conditions and burdens as it may see fit,” etc. The court further say: “In this case, without a license the appellant had no right to' engage in the business of a pawnbroker within the city. He sought for and obtained the city’s license to transact such business, and took the privilege his license conferred, subject to the restrictions and burdens imposed by the ordinance under which, alone, it could issue. This was an unmistakable recognition and admission of the validity and binding force of the ordinance. By taking such license he secured immunity from prosecution for engaging in his vocation, if he conformed to the terms on which it was given him. The ordinance certainly did not invade any right of property or other right, but it conferred a right. Appellant having profited by taking a license, with full knowledge of the conditions imposed, can not refuse to carry out such conditions. We do not regard the ordinance as being ‘unjust, unreasonable, tyrannical and oppressive.’ The requirements objected to are but reasonable means to keep the pawnbrokers’ business free from great abuse by thieves disposing of stolen goods in their shops. They are all made in the interest of the public, and are intended for the detection and prevention of crime. The ordinance is not tyrannical and oppressive, as the appellant was not bound to bring himself within its provisions. Before taking out license, appellant knew he had to keep a book containing an account and description of goods pawned, amount of money loaned thereon, the time of pledge, rate of interest, and the names of pledgors, and that spch book must be kept open for the inspection of the mayor and any member of the police, and no objection seems to have been urged to these requirements, and it appears that appellant has always complied with them.” The relator, in his petition, avers that he tendered “the required bond ” and attaches to his petition and makes part thereof a copy of the bond tendered, and one of the conditions of the bond is that it is “subject to' revocation at the discretion of the mayor.” Counsel for relator says that the relator’s appeal from the judgment rendered by Justice Caverly suspended that judgment, a proposition wholly irrelevant in the present case, the question here being whether the mayor can be compelled by mandamus to issue to the relator another license. We may say of the proposition, however, that by section 1404 of the ordinance, the mayor is empowered to revoke the license of a pawnbroker who has been convicted by a police justice or a justice of the peace of any violation of the ordinance, whether the judgment shall or not have been appealed from. Were it otherwise, the power would, in most if not all cases, be inefficacious, as the offender, by appealing, might prevent revocation during the term of his license. Counsel for appellee further says he cannot see why the revocation of his client’s license should operate as a bar to the present application, especially as it was admitted that relator’s character is good. Section 1170 of the ordinance provides: “All licenses shall be issued to such person or persons as shall comply, in all respects, witl% the provisions of this ordinance, and as the mayor, in his discretion, shall deem suitable and proper persons to be licensed.” It appears from the evidence that when the relator was requested by the police to produce a breastpin, which his books showed had been pawned by L. M. Dudley, he said it had been redeemed; but subsequently the officers found the breastpin in his possession. We cannot say the mayor erred in deciding that relator, who thus deliberately violated the ordinance, was not a fit or proper person to be licensed. The judgment will be reversed. Reversed.